DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/16/2021 directed towards newly added limitations to the amended claims have been fully considered but they are moot in view of the new grounds of rejection provided herein. Furthermore, the Examiner has raised some additional clarity issues regarding the new amendments to the claims herein and respectfully requests additional clarity of the claims so that a person of ordinary skill in the art may ascertain the claimed invention in view of the disclosure of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5-9, and 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
in light of the specification because the Figures show the antenna main body being the metal middle frame itself as far as the disclosure of the invention would lead a person of ordinary skill in the art to be ascertained from the disclosure, e.g., see 6-1 and 6-2 in Fig. 1 being the ends of the main antenna body and the middle frame 1 being the main antenna body itself. Thus it is unclear what the meaning of the limitation ‘antenna main body is connected, in a contacting manner, to one side of the metal middle frame’ is meant to encompass because the disclosure does not provide guidance as to what, e.g., it is unclear what the contacting points or manner is/are in the limitation. Thus a skilled artisan could not determine the ‘metes and bounds’ of the limitation. 
Claim 1 and 7 recites “a notch structure…connects the circuit mainboard to another end of the antenna main body”. Claim 2 recites “wherein the notch structure comprises a first notch structure, and the first notch structure is an umbrella-shaped metal sheet”. The limitation “notch structure” (while more clarified than the previous filing) is still indefinite in light of the specification due to the notch structure being defined as both the element that connects to the main antenna body and being the umbrella-shaped element, e.g., 3-1, 3-2 in FIG. 1 does not show any connection to the antenna main body, i.e., 6-1, 6-2. Thus it is unclear how the notch structure “connects the circuit mainboard to another end of the antenna main body to suppress energy of a predetermined frequency band”. A skilled artisan could not determine the ‘metes and bounds’ of the notch structure given the confusion regarding how the umbrella-shaped metal sheet is connected to the main body which is not explained by the specification or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-7, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160111771 A1 (hereinafter “Su”) in view of US 20170155186 A1 (hereinafter “Lin”).
Claim 1 and 7: Su teaches a mobile communication terminal comprising: a metal middle frame (e.g., see middle sidewall portion of 12 in FIG. 2-4, Para. 23), a metal back cover (e.g., see 18), and an antenna apparatus, wherein the antenna apparatus comprises: an antenna main body (e.g., see portion of 12 comprising 34 and 36 in FIG. 4-6, Para. 24), wherein the antenna body is connected, in a contacting manner, to one side of the metal middle frame adjacent to a display screen (e.g., see 16) of the mobile communication terminal (e.g., as shown and wherein the antenna main body of 12 extends adjacent to 16, as best understood in view of the indefiniteness rejection herein); and a feeding point structure (e.g., see 30), wherein one end of the antenna main body is connected to a circuit mainboard (e.g., see 26) of the mobile 
Su does not explicitly teach wherein the notch structure is a metal structure formed to generate resonance, and connects the circuit mainboard to another end of the antenna main body to suppress energy of a predetermined frequency band.  
However Lin teaches an antenna apparatus (e.g., see 100 in FIG. 1) for a mobile communication terminal (e.g., see 200 in FIG. 1), wherein the mobile communication terminal comprises a metal middle frame (e.g., see 111), the antenna apparatus comprises: an antenna main body (e.g., see 111, 1111, A1), wherein the antenna main body is connected, in a contacting manner, to one side of the metal middle frame (e.g., as shown); a feeding point structure (e.g., see 127, 123, 121, Para. 16), wherein one end of the antenna main body is connected to a circuit mainboard of the mobile communication terminal via the feeding point structure (e.g., see 1111, 111, A1 connected to mainboard 21 via 121 at 211, Para. 16); and a notch structure (e.g., see 13) connected to the circuit mainboard (e.g., through 23, see Para. 25), wherein the notch structure is a metal structure formed to generate resonance, and connects the circuit mainboard to another end of the antenna main body to suppress energy of a predetermined frequency band (e.g., see Para. 25 where in the meandering portion 13 generates a high inductance resonance thereby suppressing higher frequencies allowing the antenna to radiate at lower frequencies, see Para. 28).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a meandering portion in the notch structure of Su as taught by Lin in order to generate a resonance which allows the antenna main body to 
Claim 5 and 11: Su teaches the antenna apparatus according to claim 1, wherein all components in the antenna apparatus are passive elements (wherein the frame 12 or the structures 30, 32 don’t contain any active elements).  
Claim 6 and 12: Su teaches the antenna apparatus according to claim 1, wherein the feeding point structure of the antenna apparatus comprises a bent metal strip (e.g., see 30 having bent metal strips), and the bent metal strip is connected to the circuit mainboard via a feedline (e.g., 30 being feed line or any portion of 30 from 26 at a first bend being a feedline or a signal trace on circuit board 26 of a feed signal being a feedline).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Lin and US 20080231519 A1 (hereinafter “Yang”).
Claim 2 and 8: Su does not teach the antenna apparatus according to claim 1, wherein the notch structure comprises a first notch structure, and the first notch 
However Yang teaches the notch structure (e.g., see 1 in FIG. 2) comprises a first notch structure, and the first notch structure is an umbrella-shape metal sheet (e.g., see 12), wherein the umbrella-shaped metal sheet is connected, in a contacting manger, to the circuit board (e.g., see 3, 5, Para. 27) via a metal cylinder (e.g., see 15 in FIG. 3) fixed at the bottom of the umbrella-shaped metal sheet (e.g., see Para. 22).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the notch structure of Yang in addition to any structures of Su fed via the circuit board of Su in order to have an additional resonator to send/receive frequencies such as GPS frequencies as taught by Yang.
Claim 3 and 9: the modified invention of Su is such that it teaches the antenna apparatus according to claim 2, wherein the notch structure further comprises a second notch structure (32 being a second notch structure), and the second notch structure is a T-type metal unit (T shape formed by 32 as shown), wherein the T-type metal unit is connected to the circuit mainboard in a contacting manner, and the T-type metal unit is in contact with the circuit mainboard at an end of the antenna main body (32 connected to the circuit board 26 at an end of 36 as shown in FIG. 4, Id.).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845